227 F.2d 44
Irving L. SHECKELLS, Appellant,v.CAPITAL TRANSIT COMPANY, a Corporation, Appellee.
No. 12398.
United States Court of Appeals District of Columbia Circuit.
Argued October 25, 1955.
Decided November 10, 1955.

Mr. Howard Vogel, Washington, D. C., for appellant.
Mr. Paul R. Connolly, Washington, D. C., for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a passenger's suit for personal injuries caused by a fall in a streetcar. The District Court directed a verdict for the defendant Transit Company. We find no error affecting substantial rights.


2
Affirmed.